     Case 2:07-cv-02513-GMS Document 2355 Filed 01/15/19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
10   Manuel de Jesus Ortega Melendres, on            No. CV-07-2513-PHX-GMS
     behalf of himself and all others similarly
11   situated; et al.                                ORDER
12                        Plaintiffs,
13   and
14   United States of America,
15                        Plaintiff-Intervenor,
16   v.
17   Paul Penzone, in his official capacity as
18   Sheriff of Maricopa County, Arizona; et al.

19                        Defendants.

20          Pending before the Court is the United States’ Motion to Postpone the Status
21   Conference (Doc. 2354). The Court will deny the motion for the following reasons.
22          The Court recognizes that the attorneys for the United States Department of
23   Justice cannot appear under threat of criminal sanction. This is apparently because the
24   Department of Justice has determined that this matter does not merit sufficient priority to
25   receive staffing under the limitations imposed by the current government shutdown and
26   the Anti-Deficiency Act. The Executive and/or Legislative Branch of the government
27   can, of course, determine that the United States’ representation in this matter, and other
28   matters is less important than the strategic advantage that either or both branches achieve
     Case 2:07-cv-02513-GMS Document 2355 Filed 01/15/19 Page 2 of 2



 1   in resolving the budget impasse by partially shutting down the government. While one
 2   party to this action, can make whatever decisions it desires with respect to the value of its
 3   ongoing participation, the Court is not bound by such decisions and does not view such a
 4   determination as sufficient reason to postpone the ongoing and important process of
 5   obtaining the Defendants compliance with the Court’s Orders to remedy the
 6   discrimination suffered by the Plaintiff Class. Nor will the Court generally reconsider
 7   topics or actions finally resolved in the absence of the United States Government.
 8          IT IS THEREFORE ORDERED that the United States’ Motion to Postpone
 9   (Doc. 2354) is denied.
10   Dated this 15th day of January, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
